***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. LEROYA M.*
                   (SC 20351)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                   Syllabus

Convicted, after a trial to a three judge panel, of two counts of murder in
   connection with the deaths of her two children, the defendant appealed
   to this court. The police reported to the defendant’s home in response
   to a phone call from the defendant’s friend, who had received an alarming
   letter from the defendant in the mail. When the defendant exited her
   home after the police arrived, she had lacerations on her wrists and
   told the police that she had ‘‘saved them.’’ While the defendant was
   transported to the hospital, the police entered the defendant’s residence
   and found the children’s bodies, as well as a suicide note written by
   the defendant, in which she stated that, ‘‘if I burn for eternity at least
   I’ll know why I deserve it.’’ Autopsies revealed that the children died
   of acute intoxication from an antihistamine with sedative properties.
   At trial, the defendant did not dispute that she had killed her children
   but raised the affirmative defense of mental disease or defect, claiming
   that, at the time of the murders, she lacked the substantial capacity to
   either appreciate the wrongfulness of her conduct or to control her
   conduct within the requirements of the law. The defendant’s version of
   events was admitted into evidence largely through the testimony and
   written report of her expert witness, A, a forensic psychiatrist. According
   to A, the defendant was suffering from psychosis and, as a result, devel-
   oped a ‘‘religious delusion’’ that killing her children and herself was
   ‘‘God’s plan.’’ In A’s opinion, at the time she killed her children, the
   defendant did not appreciate that what she was doing was wrong and
   was not able to control her conduct in accordance with the law. A
   recounted how, on the day in question, the defendant took the children
   to a store and then to a fast food restaurant, where she conceived of a
   method to end their lives. Specifically, because the children had not yet
   been baptized, she decided to drown them to accomplish their death
   and salvation. According to A, the defendant bought over-the-counter
   sleep aids, which she gave to the children upon returning home. While
   they were sedated, she held their heads underwater in the bathtub. The
   defendant purportedly heard the voice of God tell her that it was time
   to come home. The state presented the testimony of its own expert, L,
   a forensic psychiatrist. According to L, there was no evidence that the
   defendant had suffered from a serious mental disease or defect at the
   time of the murders but, instead, had killed the children because she
   was angry about raising them alone. According to L, the manner in
   which the defendant committed the murders, certain statements the
   defendant made in her suicide note, and other communications were
   inconsistent with a religious delusion and affirmatively reflected the
   defendant’s appreciation of the wrongfulness of her actions. The trial
   court found that the defendant failed to satisfy her burden of proving
   that, as a result of mental disease or defect, she lacked substantial
   capacity to appreciate the wrongfulness of her conduct or to control
   her conduct within the requirements of the law. The court determined
   that A’s testimony was undermined by his failure to investigate or to
   adequately explain evidence of the defendant’s behavior that the court
   found to be inconsistent with a religious delusion, including the defen-
   dant’s communications exhibiting an appreciation of the wrongfulness
   of her conduct in the days leading up to the murders, her Internet
   research into the methods of poisoning children, and her provision of
   lethal amounts of medication to her children. On the defendant’s appeal
   to this court, held that the trial court reasonably rejected the defendant’s
   defense of mental disease or defect and the opinions of A related thereto,
   and, accordingly, this court affirmed the judgment of conviction: opinion
   testimony from mental health experts is central to a determination of
   the viability of the defense of mental disease or defect, and the credibility
   of expert witnesses and the weight to be given to their testimony on
   that issue are determined by the trier of fact, which may discount or
   reject expert testimony, so long as the discounting or rejection of such
   testimony is not arbitrary; in the present case, this court concluded that
   the trial court did not arbitrarily reject A’s testimony, especially in light
   of the directly conflicting expert testimony of L, including testimony
   that the defendant’s narrative of drowning her children while in the
   grip of a religious delusion was unsupported and contradicted by the
   defendant’s organized and focused behavior during the relevant time
   period, including her Internet activity, her communications with friends
   and family, her purchasing and printing of a mailing label to send the
   letter to her friend, and the statements in her suicide note that she
   would ‘‘burn for eternity’’ for her actions; moreover, A’s testimony was
   undermined by other evidence adduced at trial, including testimony
   from the defendant’s friends and family that they had communicated
   with the defendant in the days immediately before or after the murders
   and did not observe any symptoms of psychosis or religious delusion, the
   defendant’s text messages and Internet search history, and the autopsy
   reports, which conflicted with defendant’s report that her children had
   died from drowning; furthermore, contrary to the defendant’s claim, the
   fact that L conducted fewer interviews and spent less time with the
   defendant than A did was of no consequence, as the trial court, which
   was responsible for determining the credibility of the expert witnesses
   and the weight to be given to their testimony, reasonably credited L’s
   testimony.
     Argued February 24—officially released September 13, 2021**

                            Procedural History

   Substitute information charging the defendant with
two counts of the crime of murder, brought to the Supe-
rior Court in the judicial district of New Haven and
tried to a three judge court, Vitale and B. Fischer, Js.,
and Hon. Jon C. Blue, judge trial referee; finding and
judgment of guilty, from which the defendant appealed.
Affirmed.
  Naomi T. Fetterman, for the appellant (defendant).
   Timothy F. Costello, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Stacey M. Miranda, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   ECKER, J. The defendant, LeRoya M., was charged
with two counts of murder in violation General Statutes
§ 53a-54a (a) for killing her seven year old son, D, and
her six year old daughter, A. The defendant elected a
trial before a three judge court; see General Statutes
§ 54-82 (a) and (b); and presented expert testimony in
support of an affirmative defense of lack of capacity
due to mental disease or defect pursuant to General
Statutes § 53a-13,1 otherwise known as the insanity
defense. The state presented expert testimony at trial
to rebut the defendant’s insanity defense. The trial court
ultimately did not find the defendant’s expert testimony
to be reliable or credible and, as a result, concluded
that the defendant had ‘‘failed to satisfy her burden of
proving that, as a result of mental disease or defect,
she lacked substantial capacity to appreciate the wrong-
fulness of her conduct or to control her conduct within
the requirements of the law.’’ On appeal, the defendant
claims that no rational fact finder reasonably could
have rejected her insanity defense on the present factual
record. We disagree and affirm the judgment of convic-
tion.
   In a thorough memorandum of decision, the court
found the following relevant facts, as supplemented by
the undisputed evidence adduced at trial. On Tuesday,
June 2, 2015, the defendant’s best friend of eighteen
years, Jazmin Santiago, received a letter and two credit
cards from the defendant in the mail. ‘‘In the letter, the
defendant directed . . . Santiago to use the credit
cards to ‘take care of the [kids’] tuition as much as you
can . . . make sure you take the [money] out and use it
for your kids. My mom is my beneficiary for everything.
I did what I could for as long as I could.’ ’’ The letter
was posted via a United States Postal Service ‘‘Click-
N-Ship’’ label, which had been produced online and
printed by computer on May 28 or 29, 2015. The return
address on the label was the defendant’s residence in
East Haven.
  ‘‘Santiago, alarmed by the contents of the letter,
called the defendant’s cell phone at approximately 2:21
p.m. on June 2. The defendant did not answer. . . .
Santiago followed up with a text message to the defen-
dant’s cell phone and again received no response. . . .
Santiago continued to call the defendant’s cell phone,
and the defendant eventually answered the phone. The
defendant told . . . Santiago that ‘she was tired.’ . . .
Santiago asked the defendant if ‘she was okay,’ and the
defendant responded that she ‘was okay.’ Not satisfied
with the defendant’s response . . . Santiago continued
to inquire of the defendant and asked the defendant to
come to her home. The defendant stated she ‘could not
come over.’ Undeterred, Santiago told the defendant
that she would come to the defendant’s residence, and
the defendant stated that, if Santiago did so, she ‘would
not open the door.’ Nevertheless . . . Santiago drove
to the defendant’s house and brought the defendant’s
letter along with her. The defendant lived ‘five minutes’
from her home.
   ‘‘The doors and windows of the defendant’s house
were locked when . . . Santiago arrived. The defen-
dant did not answer the door. Santiago called the defen-
dant’s cell phone . . . . The defendant answered and
said she was ‘okay’ and ‘resting.’ During one of their
ensuing cell phone conversations . . . Santiago asked
the defendant about [D] and [A]. The defendant told
. . . Santiago that ‘[A] was good’ and ‘[D] was sleeping.’
Alarmed [by] the defendant’s conduct and statements
. . . Santiago next called 911. . . .
  ‘‘When the police arrived . . . Santiago gave the
police at the scene her cell phone. The police told Santi-
ago to call the defendant, but the defendant did not
answer the phone. Rather, the defendant opened the
second floor exterior door of the residence . . . [and]
descended the stairs . . . .’’ As she descended the
stairs, the defendant asked the police, ‘‘ ‘can we just
leave,’ ’’ and told them that ‘‘she had ‘saved them.’ ’’ The
police noticed lacerations on the defendant’s wrists,
which were treated by members of the East Haven Fire
Department. The defendant was transported to Yale-
New Haven Hospital and subsequently admitted to the
Yale Psychiatric Institute (YPI) for a mental health eval-
uation.
   In the meantime, ‘‘[a]s the events on scene unfolded
. . . Santiago frantically asked the police to check on
the whereabouts of [D] and [A].’’ East Haven police
officers entered the defendant’s home using the exterior
stairway on the second floor to search for the children.
Upon entry, ‘‘[t]he police encountered an ‘overwhelm-
ing’ presence of natural gas . . . . The police were
forced to exit the home and notified the fire department
on the scene. Once the fire department ‘shut off’ the
gas supply, the police reentered the home to search for
the children. . . . The children were eventually located
on the first floor [in the living room]. It was readily
apparent to the police due to the decomposition of the
children’s bodies and attendant smell that each of them
was dead’’ and ‘‘had been there ‘a long time.’ ’’
   Near the feet of the children’s bodies, the police found
a letter written by the defendant (suicide note), which
provided:
   ‘‘I’m sure there’s an expert somewhere [who] will say
the children suffered, but I let them know they were
loved very much and they were going to heaven. We
said the Lord’s Prayer to protect their souls. I know
this was meant to end the way it did. I don’t know the
reason why, but we were meant to die today. After
[thirty-five] years, I was convinced for a while I would
be okay and I wouldn’t ever be this sad again because
I had great jobs, good kids and a house and car and I
did these things all by myself. I am all by myself still.
I’m not meant to be here past this time. It’s [okay] and
I’m not scared. I’m numb and if I burn for eternity at
least I’ll know why I deserve it. I don’t know what I
did to deserve this life and these kids didn’t deserve to
be brought into it to have sadness and suffering all of
the time. I watch them cry and act out because they
don’t know what they did for their parents to leave
them to fend for themselves.
   ‘‘I was alone and I was meant to be alone. There is
no true way to come back from who I am. I am not
looking for pity. I want the opposite. Years from now
I will be forgotten but we’re all dust. God already knew
who I was. I couldn’t leave [any more] of my kids to
the system. They don’t all get a happy ending. I love
them all. I love them all so much I only wanted to be
better for them but they were missing the [one] thing
I couldn’t ever give them on my own. They were in pain
and now they’re in heaven. I prayed and God knows
my heart, he made me the way I am and knew we
weren’t fit for this world past this time.
   ‘‘There will thankfully be no fighting over anything I
have. I will be cremated and the bank will get the house
and the car. That’s it. I really tried. [Thirty-five] was
great, my friends and family were great. We all have
our own lives. There’s nothing anyone could’ve done.
I asked God to stop me if I was making a mistake. I
asked to show me I was wrong and save them. They
should not be left to burden anyone because I am the
only one who could love them like a mother. Not an
institution or a social worker.
   ‘‘[M],2 you cut me out then cut me up, you left these
children and only started to care when you saw I was
seeing someone else. You couldn’t even be a man and
admit you hit and choked me. You just wanted to hurt
and ruin me and now you have. You cut off the nose
but you’re the face and you’ll suffer from your decisions.
I told you when I first got pregnant with [D] that I could
not be a single parent again. You did that and left these
children to mourn for you every night before bed and
in school when they should’ve been happy with friends.
You get your child support back, you save all your
money and possessions you cared about more than your
family. I warned you I couldn’t do it alone when we
were going to reconcile but you left them again anyway.
You can’t take care of them any better than I was and
now they’ll always be a faint memory. Your daughter
[J]3 should be happy about the things she said to them.
You should feel better that she was being abusive to
them and you did nothing about it. I will not let anyone
abuse or take advantage of [any more] of my children.
I hope the things [J] did to them will haunt her for the
rest of her life. They will be in heaven with people who
we lost and loved. They deserve that.
   ‘‘They got to do all of the things they wanted to do
before they died today. They ate their favorite things.
They had ice cream and they wanted to paint their nails
so we got nail polish and they had fun and really liked
how it came out. I saw them truly happy not being
shipped off to multiple babysitters and just hanging out
with mommy. I always knew I’d be a mom but I just
wish I had children within a family with the man who
was supposed to care for me and cares for his family
the way he should have with me. I would have been a
different mother. I would have had happy children and
even if I was sad and unable to care for them, he would
have been there to care for us all and I would have
gotten through it and maybe made it to [thirty-six]. I
just couldn’t imagine the [second] half of my life being
this way. Dragging my kids along for the ride. I made
the mistake the first time and didn’t end things when
I could have . . . before I made it far and had more
kids. My older kids escaped the same fate because I
was too depressed to move and make it happen. My
angel saved me, saved us. Now they are suffering. I
won’t do this injustice to my other kids. [D.W.]4 is sadly
already lost. [N]5 is without a home and a family who
loves her. [D.J.]6 has survived despite his challenges
and I can only hope he’s happy and healthy.
   ‘‘There’s no more pain for [D] and [A]. They left this
world as innocent as they were when they came into
it . . . not scarred and [heartbroken] by people who
make promises to love and protect them. They won’t
have the loss and betrayal of girlfriends and boyfriends
who promise to always be there. I wish my parents
would have awarded me the same courtesy if the
thought ever crossed their minds just once. We’re all
just dust. I’m [thirty-five] and I did good things at least
in the past [eight] years. It wasn’t enough to make me
or my children happy. None of it mattered. I raised
them not to covet ‘things’ and they didn’t, they wanted
a happy life with a family. I just couldn’t give them that.
  ‘‘I’m done. There’s nothing else to say and no further
explanation to give. We love you and be proud of these
[two] angels that will watch over and protect you all.’’
(Footnotes added.)
   A subsequent autopsy revealed that the cause of D’s
death was ‘‘acute diphenhydramine intoxication and
that his manner of death was homicide.’’ Diphenhydra-
mine ‘‘is an antihistamine with sedative properties’’ that
is found in many ‘‘ ‘over-the-counter’ medications,’’ such
as Benadryl. With respect to A, an autopsy revealed
that the ‘‘cause of [her] death was acute intoxication
from the combined effects of diphenhydramine and
alcohol, and her manner of death was homicide. Signifi-
cantly . . . the toxicology examination revealed that
the ethanol level present in [A] was .091,’’ which is
above the .08 ‘‘threshold sufficient for prosecution of
an adult for operating a motor vehicle while under the
influence.’’
   During the search of the defendant’s home, the police
found a ‘‘significant quantity of both ‘over-the-counter’
and prescription medication,’’ including medications
containing the active ingredient diphenhydramine. The
police also found a ‘‘substantial quantity of alcohol,
including tequila, vodka, ‘Southern Comfort,’ and beer
. . . .’’ The police seized the defendant’s cell phone,
from which they were able to extract her text messages,
e-mails, and Internet search history from ‘‘ ‘around the
time frame’ of the crimes.’’ This data helped to establish
a timeline for the murders and illuminated the defen-
dant’s state of mind during the critical time period of
May 27, through June 2, 2015.
   The defendant’s Internet search history revealed that
she ‘‘began searching for methods to kill her children
on Wednesday, May 27, 2015. Fourteen such searches
occurred on May 27, and many related generally to
‘overdose’ deaths. The searches resumed on Thursday,
May 28, 2015, and specifically . . . referenced diphen-
hydramine. The searches related to ‘overdose’ continue
from May 28, through June 1, 2015.’’
   The defendant communicated with her family,
friends, coworkers, and daycare provider during this
time. For example, on May 28, the defendant texted
her daycare provider that ‘‘the kids won’t be coming
[today].’’ The defendant texted her employer on May
29, that, ‘‘I’m sorry I’m not going to make it in today.’’
After D and A failed to arrive at daycare as scheduled
on May 29, and June 1, her daycare provider texted and
called the defendant repeatedly to inquire about the
whereabouts of the children. On the morning of June
2, the defendant texted a response to her daycare pro-
vider, stating, ‘‘[m]y dad died I’m just trying to cope
. . . [w]e’re going to be home this week,’’ even though
the defendant’s father was alive and well.
  The defendant also communicated with her oldest
son, D.W., after he arrived at her home on the evening
of June 1, to retrieve some belongings. While D.W. was
on the defendant’s front porch knocking on the door,
the defendant texted him that ‘‘[m]y car is not working
and I’m at [work]. If [you] want to come back [Friday]
or Saturday.’’ D.W. noticed the ‘‘strong smell of gas’’
emanating from the defendant’s residence but ‘‘figured
she was at work and everything was fine’’ and left.
   Sometime between May 27, and June 2,7 the defendant
drafted and ‘‘deleted a text message to her mother, in
which she told her mother, ‘I don’t want or deserve a
service . . . I just want to be cremated,’ and another
which indicated, ‘I love you and I’m sorry. I couldn’t
leave any burdens for others to [bear].’ ’’ The defendant
also texted M, her ex-husband and the father of D and
A. The trial court characterized the tone of these text
messages as ‘‘angry and spiteful . . . .’’ ‘‘The tone is
similar to the passages in . . . the defendant’s admis-
sion and purported suicide note . . . .’’ For example,
the defendant wrote ‘‘a derisive and spiteful text’’ mes-
sage to M that ‘‘ ‘[you] got off [scot] free,’ and ‘I hope
you enjoyed the moments you took for granted . . . .’ ’’
Additionally, the defendant texted her former boyfriend
regarding ‘‘their past romantic involvement . . . .’’
   After the police completed their investigation, the
defendant was arrested and charged with two counts
of murder. At trial, the defendant did not dispute that
she had killed D and A but raised the affirmative defense
of insanity, arguing that, ‘‘at the time she allegedly com-
mitted the proscribed act or acts, she had a mental
disease or defect and that, as a result of that mental
disease or defect, lacked the substantial capacity to
either appreciate the wrongfulness of her conduct or
control her conduct within the requirements of the
law.’’8 In support of this defense, the defendant pre-
sented the expert testimony of two witnesses: Vinneth
Carvalho, her treating psychiatrist at York Correctional
Institution (YCI), and Paul Amble, a board certified
forensic psychiatrist. Carvalho testified that, when the
defendant was admitted to the psychiatric infirmary at
YCI on June 10, 2015, she was suffering from auditory
hallucinations, persecutory delusions, and paranoia.
Specifically, the defendant reported that ‘‘she was hear-
ing the voice of God, and she talked about the voice
of God telling her to protect her children, and that—
that was why she killed her children. She wanted to
protect them. She felt—she couldn’t understand initially
why God had left her, not let her die. As time went on,
that morphed into maybe God left me here for a reason,
to perhaps memorialize my children. But all her conver-
sations had this theme of this is what God wants me
to do.’’ Additionally, the defendant exhibited symptoms
of paranoia, believing that a nurse ‘‘was a voodoo priest-
ess . . . [who] was going to poison her’’ and that,
‘‘when other patients touched her . . . they were trans-
mitting spirits to her.’’ The defendant’s symptoms
improved significantly with antipsychotic medication
but never ‘‘went away completely’’ because she still
believed that ‘‘this was how God wanted her to be or
[that] this is what God would have wanted . . . .’’
   Amble interviewed the defendant ‘‘a total of ten
times’’ and attempted to corroborate the defendant’s
self-reporting through other sources, such as police
reports, medical records, Department of Children and
Families (DCF) records, and interviews with the defen-
dant’s friends and family. The defendant’s version of
events, as reported to Amble, was admitted into evi-
dence through Amble’s written report and in-court testi-
mony. According to Amble, the defendant ‘‘began to
specifically plan for the ending of her children’s [lives]
three days prior to the . . . offense, [but] she had been
contemplating her own death for several months. She
linked her suicidal intent not only to numerous mount-
ing stressors in her life, but also to a belief that such
a plan was ordained by God, and, as new conflicts and
stressors arose, this simply gave her confirmation of
God’s plan.9
                          ***
   ‘‘On Thursday, May 28, [the defendant’s] children
were scheduled to go to school. She had not specifically
planned to end her children’s lives that day but felt that
her fate was likely to arrive soon, so she decided to
spend the entire day with them, doing things they
enjoyed. She let her children sleep until about 10 [a.m.]
She did not contact the school to let them know the
children were not going in, having an underlying
thought that perhaps this would be their last day alive.
When they woke, they were given breakfast and spent
the rest of the morning and into the afternoon watching
movies . . . . They prepared lunch together and gener-
ally had an enjoyable day. She then brought them out
to collect their dinner, which was a take-out meal from
McDonald’s. . . . They then went to the nearby Wal-
Mart in East Haven, where she allowed her kids to buy
a treat for dessert . . . and nail polish.
   ‘‘It was at the McDonald’s [restaurant] when [the
defendant] conceived of the method to end her chil-
dren’s [lives]. She decided that the children had not
yet been baptized and felt that to drown them would
accomplish their death and salvation. She did not know
how to accomplish this until walking through Wal-Mart,
when the idea came to her to purchase sleeping medica-
tions in order to sedate them. She went to the pharmacy
section and purchased a package of Wal-Mart brand
sleep aids, [ZzzQuil], and either Aleve or Advil PM. . . .
She said, ‘I didn’t want the kids to be scared. I wanted
them relaxed and sweet.’ . . .
   ‘‘Upon their return [home], the children ate their
meals while watching another movie . . . . Following
the meal, the children had their treat from Wal-Mart.
[The defendant] then took out all the pills from the
blister pack of Wal-Mart brand sleeping medication,
which contain[ed] [twenty-four] pills, and gave each
child [twelve] pills telling them they were simply medi-
cation they needed to take. The medication pills were
chewable, and the children ate them immediately upon
their mother’s instruction. . . .
   ‘‘While the movie was playing, [the defendant] drew a
bath for her daughter in the downstairs bathtub. Feeling
that enough time had elapsed for her daughter to
become drowsy, she called her down to the bathroom.
Her daughter came, and they said the Lord’s Prayer
together. [A] then undressed and got into the tub. [The
defendant] told her daughter she loved her and told her
to sit back so she could wash her hair. [The defendant]
said her daughter was visibly sedated with the medica-
tion.’’ (Footnote added.) The defendant told her daugh-
ter ‘‘how much [she] loved her’’ and ‘‘held her [head]
underwater . . . until she could see a look in her eye
that suggested [A] was no longer alive.’’
   ‘‘[The defendant] then picked her daughter up from
the tub and brought her into her bedroom on the first
floor, dried her off and dressed her in her favorite dress.
With her daughter lying there, she returned to the bath-
room, let out the rest of the water from the tub and
drew a new bath for her son. She then called for her
son, but he was too sedated to bring himself to the
bathroom. She went and assisted him, seeing that he
was, ‘heavily medicated.’ In the same manner, she said
the Lord’s Prayer with her son’’ and held his head under-
water for ‘‘approximately [one] minute’’ until she ‘‘was
convinced her son was also dead.’’ She dressed her son
and then dragged both children’s bodies into the living
room, where she positioned them ‘‘with their heads
near each other, their arms to their side[s], holding
hands.’’
  The defendant cleaned up the house and then used
a disposable razor to ‘‘deeply cut her wrists. . . . With
her arms bleeding profusely, she laid down with her
head by the children’s feet and her feet up by . . . their
heads. She draped her arms over her children’s legs
and passed out.’’
   The next day, the defendant awoke and ‘‘realized she
had not died.’’ She then wrote the suicide note found
at the feet of the children’s bodies, as well as the letter
to Santiago. The defendant’s recollection of ‘‘the rest
of her time in the house ‘was fuzzy,’ ’’ but she spent
the next few days before she was found on June 2,
attempting to kill herself by cutting her wrists, overdos-
ing on medication, and turning on the gas in the home.
   Amble testified that, in his expert opinion, the defen-
dant was suffering from a mental disease or defect at
the time she killed D and A, specifically, psychosis,
which is characterized by ‘‘[h]allucinations, delusions,
disorganized thinking, disorganized conduct, [and] flat-
tened affect.’’10 Amble opined that, due to her psychosis,
the defendant had developed ‘‘a ‘religious delusion,’ ’’
which he defined as a ‘‘ ‘fixed false belief,’ ’’ ‘‘that killing
her children and herself was ‘God’s plan.’ ’’ ‘‘Neverthe-
less . . . Amble stated that this ‘religious delusion’ did
not prevent [the defendant] from being able to engage
in deception’’ or conduct ‘‘ ‘independent from’ the psy-
chosis,’’ such as writing a ‘‘well organized,’’ ‘‘clear,’’
‘‘succinct,’’ and ‘‘logical’’ suicide note. In Amble’s opin-
ion, at the time she killed D and A, the defendant ‘‘didn’t
appreciate what she was doing was wrong, and she
wasn’t able to rationally control her conduct in accor-
dance with the law.’’
  On cross-examination, Amble conceded that, prior
to the murders, none of the defendant’s friends, family,
or coworkers noticed the defendant engaging in any
psychotic behavior, exhibiting any religious delusions,
or focusing on religious matters, such as quoting the
Bible or talking about God. Indeed, at trial, the defen-
dant’s sister testified that she spent approximately two
hours with the defendant on the afternoon of May 25,
2015, and the defendant appeared ‘‘upbeat’’ and was
‘‘jok[ing] and laugh[ing] as usual.’’ Amble also admitted
that some of the defendant’s communications at or
around the time of the murders were not consonant
with the existence of a religious delusion. For example,
Amble ‘‘[did not] know’’ why the defendant would text
her mother that she did not ‘‘want or deserve a service,’’
if she was ‘‘utterly convinced that this was God’s plan.’’
Additionally, Amble acknowledged that, if the defen-
dant truly was suffering from a fixed false belief that
she ‘‘was carrying out God’s plan,’’ then she ‘‘wouldn’t,
at least in her [own] mind’’ burn for eternity, despite
the statement in her suicide note, ‘‘if I burn for eternity
at least I’ll know why I deserve it.’’ Amble observed
that the defendant’s suicide note reflected ‘‘some confu-
sion in her thinking about whether this was the right
thing.’’11
   Although Amble interviewed the defendant multiple
times in 2015 and 2016, she did not inform him until a
few months before trial, on October 17, 2018, that she
actually ‘‘hear[d] the voice of God prior to the [murders]
. . . saying, ‘[i]t’s time to come home.’ She said the
voice was clear and sounded as though someone [was]
sitting in the seat next to her.’’ Amble acknowledged
that there is a distinction between interpreting the will
of God and having auditory hallucinations of God’s
voice, and that the defendant’s failure to inform him
previously of this ‘‘important . . . psychotic symptom’’
was a ‘‘significant omission . . . .’’ Nonetheless, Amble
continued ‘‘to hold the opinion that, at the time of the
. . . offense, [the defendant’s] actions were the product
of her delusional belief that God’s will for her was to
end her life and the lives of her . . . children,’’ and
that she ‘‘did not have the rational capacity to prevent
her actions [or to] appreciate the wrongfulness of her
conduct at the time she ended their lives.’’
   To rebut the defendant’s insanity defense, the state
proffered the expert testimony of Catherine Lewis, a
board certified forensic psychiatrist. Lewis interviewed
the defendant for a total of about eleven hours and
reviewed various other sources of information, such as
police reports, the defendant’s medical records, and the
defendant’s DCF records. ‘‘In contrast to . . . Amble
. . . Lewis opined that she did not see evidence of a
‘serious’ mental disease or defect,’’ such as psychosis,
‘‘on the part of the defendant at the time of the offenses.
. . . Rather . . . Lewis diagnosed the defendant with
a mixed personality disorder with antisocial and border-
line features.12 Although borderline features ‘can result
in transient psychosis’ . . . Lewis concluded that there
was ‘inadequate evidence’ that it existed at the time of
the offenses.’’13 (Footnote added.) Lewis pointed out
that the defendant has ‘‘a long history of aggressive and
violent behavior’’ and ‘‘had been evaluated many times
over the years, beginning in childhood, by social work-
ers, psychologists, and psychiatrists.’’ Despite multiple,
prior psychological evaluations, the defendant had
never previously been diagnosed with a major mental
illness, such as psychosis. In Lewis’ expert opinion, the
defendant killed her children because ‘‘she was angry
and upset’’ at having to raise them on her own ‘‘and
[was] potentially using substances and therefore disin-
hibited and took action on the available people,’’
namely, D and A. Lewis believed that, at the time she
killed her children, the defendant had the ‘‘ability to
conform her conduct to the requirements of the law or
to appreciate the wrongfulness of her conduct at the
time of the alleged offenses.’’
   Lewis explained that the defendant’s suicide note
was inconsistent with psychotic thinking or a religious
delusion. The defendant’s suicide note was ‘‘organized.
It’s laid out coherently. There’s no evidence of a thought
disorder such as perseveration. Tangentially, circum-
stantially, it’s not there.’’ There also was no mention of
baptism; instead, according to Lewis, the suicide note
reflected the defendant’s hurt, anger, and appreciation
of the wrongfulness of her actions. Lewis asked, ‘‘why
would somebody burn for eternity for . . . ushering
her children into heaven? Why would God burn some-
one for eternity who saved her children’s souls?’’
   Like Amble, Lewis testified that ‘‘a delusion is a fixed,
false belief.’’ Although ‘‘[p]eople who are truly delu-
sional do strange things,’’ their behavior tends to
‘‘[make] sense’’ within the context of the delusion, and
they ‘‘don’t waver . . . .’’ With respect to the defen-
dant, Lewis explained that ‘‘[y]ou don’t just come off a
delusion the way it’s described in this case. It doesn’t
come on suddenly . . . it’s just not the trajectory.’’ In
particular, ‘‘the whole baptism angle’’ did not ‘‘make a
lot of sense to [Lewis] for a few reasons.’’ First, the
defendant herself was not baptized, and, ‘‘if you think
baptism is necessary to go to heaven, and you kill your
children so you can be there with them, how are you
gonna be there with them if you’re not baptized? It didn’t
make any sense.’’ Second, ‘‘people who have religious
delusions will tell [other] people about it,’’ but the defen-
dant’s ‘‘contemporaneous texts . . . never [mention]’’
the defendant’s religious delusions. Third, ‘‘poisoning
someone isn’t consistent with baptism. It’s just . . .
not how delusions work’’ because ‘‘it’s not consistent
to sedate people to be baptized.’’ Lewis stated: ‘‘[I]n
plain English, the story doesn’t make sense. It just
doesn’t make sense. The baptism thing is like spurious.
The story would make more sense to me if . . . [the
defendant] was so overcome and overwhelmed with
caring for [her] children . . . was angry . . . [and]
thought [they would] all be better off in heaven [that
she] killed them with Benadryl. That would make more
sense . . . .’’
   On the basis of the foregoing evidence, the trial court
concluded that the defendant had committed the
charged offenses by ‘‘intentionally formulat[ing] a plan
to kill her children, [taking] intentional and deliberate
action to carry out that plan, and employ[ing] a method-
ology consistent with that intent and plan.’’ With respect
to the defendant’s insanity defense, the court deter-
mined that ‘‘Amble’s opinion that the defendant, as a
result of mental disease or defect, lacked substantial
capacity either to appreciate the wrongfulness of her
conduct or to control her conduct within the require-
ments of the law was undermined by his failure to
investigate, or adequately explain, evidence that is at
variance with that opinion,’’ thus ‘‘adversely affecting
the reliability and credibility of his testimony.’’ The
court provided the following examples of evidence and
methodological flaws that, in its view, undermined
Amble’s opinion: (1) the statement in the defendant’s
suicide note, ‘‘if I burn for eternity at least I’ll know
why I deserve it,’’ which the court said exhibited an
‘‘obvious appreciation by the defendant of the wrong-
fulness of her conduct,’’ (2) Amble’s failure to ask the
defendant why she wrote the suicide note or for whom
it was intended, (3) Amble’s failure ‘‘to explain ade-
quately, to the satisfaction of the [court],’’ how the
defendant’s text messages were ‘‘consistent with a psy-
chosis or ‘religious delusion,’ ’’ (4) the defendant’s sui-
cide note contained an ‘‘impassioned and remonstrat-
ing’’ ‘‘diatribe against [M], the children’s father,’’ which
the court found to be inconsistent with a ‘‘ ‘religious
delusion,’ ’’ (5) Amble’s failure to ask the defendant if
she believed suicide is a sin, why she needed to medi-
cate the children to baptize them, and why there was
alcohol in A’s system at the time of her death, (6) the
belated timing of the defendant’s revelation that she
heard the voice of God before the murders ‘‘adversely
impact[ed] its credibility, especially given its proximity
to the start of trial,’’ and (7) the inconsistency between
Amble’s opinion and Santiago’s statements to Amble
that there were no ‘‘apparent signs of a psychosis, hallu-
cinations, ‘religious delusions,’ or loss of cognitive func-
tioning’’ prior to the murders.
   In light of the other evidence adduced at trial, includ-
ing, but not limited to, Lewis’ expert testimony, the
autopsy report, and the evidence of the defendant’s
demeanor and state of mind around the time of the
murders, the trial court was ‘‘not convinced the ‘bap-
tism’ narrative self-reported by the defendant actually
occurred.’’ The court was ‘‘not persuaded that the chil-
dren were in fact drowned,’’ and, even if they were, ‘‘it
is clear that they were given lethal amounts of medica-
tion and were poisoned. . . . Poisoning someone is not
consistent with ‘baptism.’ ’’ The court also found the
following relevant evidence to be inconsistent with the
defendant’s baptism narrative and the existence of a
religious delusion at the time of the murders: (1) the
defendant herself was not baptized, and it was ‘‘unclear
how [she] would join [her children] in heaven,’’ (2)
‘‘[t]he defendant never mentioned baptism, or any
remotely ‘religious delusion,’ in her confession and ‘sui-
cide’ note, text messages or conversations immediately
before or after the crimes,’’ (3) the defendant spent
‘‘hours researching how to kill [D and A] with medica-
tion’’ and drafted text messages that exhibited her
‘‘appreciation of the wrongfulness of her conduct,’’ say-
ing that she was ‘‘ ‘sorry’ ’’ and did not ‘‘deserve a ser-
vice,’’ (4) the absence of evidence of any hallucinations
‘‘at the time of the offense,’’ and (5) ‘‘[t]he deception
and falsehoods propagated by the defendant in contem-
poraneous text messages and phone conversations
. . . .’’ Accordingly, the court found that ‘‘[t]he defen-
dant . . . failed to satisfy her burden of proving that,
as a result of mental disease or defect, she lacked sub-
stantial capacity to appreciate the wrongfulness of her
conduct or to control her conduct within the require-
ments of the law.’’
   The defendant filed a motion for a judgment of acquit-
tal; see Practice Book § 42-53 (b); claiming that no
rational fact finder reasonably could reject her insanity
defense. Alternatively, the defendant asked the court
to set aside the verdict and to order a new trial, claiming
that its ‘‘rejection of the defense of lack of capacity
under . . . § 53a-13 is against the weight of the evi-
dence . . . .’’ The court denied the defendant’s motions
and sentenced the defendant to consecutive terms of
60 years of incarceration on each count of murder, for
a total effective sentence of 120 years’ incarceration.
This appeal followed.14
   Our review is governed by the following principles,
most recently articulated by this court in State v. Weath-
ers, 339 Conn. 187, 260 A.3d 440 (2021). Importantly,
insanity is an affirmative defense, which means that
the defendant bore the burden of proving legal insanity
by a preponderance of the evidence. Id., 209. The insan-
ity defense ‘‘has both a cognitive and a volitional prong.
. . . Under the cognitive prong . . . a person is con-
sidered legally insane if, as a result of mental disease
or defect, [she] lacks substantial capacity . . . to
appreciate the . . . [wrongfulness] of [her] conduct.
. . . Under the volitional prong, a person also would
be considered legally insane if [she] lacks substantial
capacity . . . to conform [her] conduct to the require-
ments of law.’’ (Citation omitted; internal quotation
marks omitted.) State v. Madigosky, 291 Conn. 28, 39,
966 A.2d 730 (2009). The present case was decided by
a three judge court instead of a jury, but, nonetheless,
‘‘the burden is on the defendant to prove [her] affirma-
tive defense, the normal rules for appellate review of
factual determinations apply and the evidence must be
given a construction most favorable to sustaining the
court’s verdict.’’ (Internal quotation marks omitted.)
State v. Weathers, supra, 209.
   ‘‘Undoubtedly, [o]pinion testimony from psychia-
trists, psychologists, and other [mental health] experts
is central to a determination of insanity. . . . Through
examinations, interviews, and other sources, these
experts gather facts from which they draw plausible
conclusions about the defendant’s mental condition,
and about the effects of any disorder on behavior. . . .
At trial, they offer opinions about how the defendant’s
mental condition might have affected [her] behavior at
the time in question. . . . Unlike lay witnesses, who
can merely describe symptoms they believe might be
relevant to the defendant’s mental state, [mental health]
experts can identify the elusive and often deceptive
symptoms of insanity and tell the [trier of fact] why
their observations are relevant. . . . In short, their goal
is to assist [fact finders], who generally have no training
in psychiatric matters, to make a sensible and educated
determination about the mental condition of the defen-
dant at the time of the offense.’’ (Internal quotation marks
omitted.) Id., 210.
    Equally well settled are the rules governing the per-
missible use of expert testimony at trial. The trier of
fact ‘‘can disbelieve any or all of the evidence on insanity
and can construe that evidence in a manner different
from the parties’ assertions. . . . It is the trier of fact’s
function to consider, sift and weigh all the evidence
including a determination as to whether any opinions
given concerning the defendant’s sanity were undercut
or attenuated under all the circumstances.’’ (Citation
omitted; internal quotation marks omitted.) Id., 211.
The trier of fact ‘‘is not bound to accept a defense
expert’s opinion on insanity,’’ even when the expert
testimony adduced at trial is conflicting or ‘‘the state
has presented no rebuttal expert.’’ Id., 210; see also
State v. Quinet, 253 Conn. 392, 407, 752 A.2d 490 (2000)
(‘‘[t]he evaluation of [conflicting testimony] on the issue
of legal insanity is the province of the finder of fact’’
(internal quotation marks omitted)). ‘‘The credibility of
expert witnesses and the weight to be given to their
testimony . . . on the issue of sanity [are] determined
by the trier of fact. . . . [I]n its consideration of the
testimony of an expert witness, the [trier of fact] might
weigh, as it sees fit, the expert’s expertise, his opportu-
nity to observe the defendant and to form an opinion,
and his thoroughness. It might consider also the reason-
ableness of his judgments about the underlying facts
and of the conclusions [that] he drew from them.’’ (Cita-
tion omitted; internal quotation marks omitted.) State
v. Weathers, supra, 339 Conn. 210–11.
   There are limits, however, on the permissible use of
expert testimony. As we explained in Weathers, ‘‘[t]he
trier’s freedom to discount or reject expert testimony
does not . . . allow it to arbitrarily disregard, disbe-
lieve or reject an expert’s testimony in the first instance.
. . . [When] the [trier] rejects the testimony of [an]
. . . expert, there must be some basis in the record to
support the conclusion that the evidence of the [expert
witness] is unworthy of belief.’’ (Emphasis in original;
internal quotation marks omitted.) Id., 211–12. That
said, ‘‘given the myriad bases on which the trier properly
may reject expert testimony and the reviewing court’s
obligation to construe all of the evidence in the light
most favorable to sustaining the trier’s verdict, it would
be the rare case in which the reviewing court could
conclude that the trier’s rejection of the expert testi-
mony was arbitrary.’’ Id., 212–13.
   In the present case, after carefully reviewing the evi-
dence adduced at trial in the light most favorable to
sustaining the court’s verdict, we conclude that the
court did not arbitrarily reject Amble’s expert testi-
mony. Amble’s expert opinion directly conflicted with
the state’s expert’s opinion. The psychiatrist called by
the state, Lewis, testified that, at the time the defendant
committed the murders, she was not suffering from a
mental disease or defect, was able to appreciate the
wrongfulness of her conduct, and was able to conform
her conduct to the requirements of the law. Lewis
opined that the defendant’s self-reported version of
events—that she had drowned D and A while in the grip
of a psychotic, religious delusion—was unsupported
and contradicted by numerous other facts, including
the defendant’s prior psychiatric history and her behav-
ior and communications during the critical time period
from May 27 to June 2, 2015. Lewis described the defen-
dant’s behavior and communications during this time
as ‘‘organized . . . and focused on the earthly.’’ For
example, the defendant’s online activity, such as her
Internet searches on how to poison her children and
her purchasing and printing a ‘‘Click-N-Ship’’ label to
mail a letter to Santiago, reflected ‘‘organized thought’’
and ‘‘multistep’’ planning inconsistent with psychotic
behavior. Lewis described the defendant’s suicide note
as ‘‘well typed,’’ ‘‘organized,’’ ‘‘linear,’’ ‘‘coherent’’, ‘‘goal
directed,’’ and ‘‘stunning[ly]’’ devoid of any ‘‘mention
of baptism.’’ Similarly, the defendant’s text messages
to her family, coworkers and friends were not ‘‘overtly
psychotic’’ and did not mention God or baptism.
    According to Lewis, the manner in which the defen-
dant committed the murders also was inconsistent with
her alleged religious delusion. Lewis pointed out that
‘‘it’s not consistent to sedate people to be baptized’’ and
that, because the defendant herself was not baptized,
it was ‘‘internally discordant’’ to baptize D and A in
order ‘‘to be with [them]’’ in death. Additionally, in
Lewis’ view, the defendant’s statement in her suicide
note, ‘‘if I burn for eternity at least I’ll know why I
deserved it,’’ was inconsistent with a religious delusion
because God would not ‘‘burn someone for eternity
who saved her children’s souls . . . .’’ Lewis also testi-
fied that the defendant’s text message to her mother,
‘‘I love you and I’m sorry,’’ was inconsistent with a fixed
religious delusion because, ‘‘why would [the defendant]
be sorry for having [her] children go to heaven?’’ Lewis
opined that these communications not only were incon-
sistent with a religious delusion but affirmatively reflected
the defendant’s ‘‘[a]ppreciation of [the] wrongfulness’’
of her actions.
   Given the directly conflicting expert testimony, the
trier of fact was free to credit Lewis’ expert opinion
and to reject Amble’s expert opinion. For better or
worse, the success of much litigation, in both criminal
and civil cases, depends on the credibility and effect
of expert testimony on the trier of fact. We repeatedly
have observed that, ‘‘[w]hen experts’ opinions conflict
. . . [i]t is the province of the [trier of fact] to weigh
the evidence and determine the credibility and the effect
of testimony . . . . [T]he [fact finder] is free to accept
or reject each expert’s opinion in whole or in part.’’
(Internal quotation marks omitted.) Grondin v. Curi,
262 Conn. 637, 657 n.20, 817 A.2d 61 (2003). In the
present case, the expert opinions regarding the defen-
dant’s sanity at the time of the commission of the mur-
ders were conflicting, and it was up to the court to
determine which expert opinion, if either, it credited.
   Even if we set the conflicting expert testimony aside,
Amble’s expert opinion was undermined by the other
evidence adduced at trial. The defendant’s sister, best
friend, oldest son, and daycare provider all testified
that they had communicated and/or interacted with the
defendant in the days immediately before or after the
murders and that the defendant exhibited no symptoms
of psychosis or religious delusion. See State v. Weath-
ers, supra, 339 Conn. 217–18 (recognizing that defen-
dant’s ‘‘conduct and demeanor shortly before or after
the crime are relevant, and no doubt necessary, to mak-
ing [an insanity] determination’’ and ‘‘may be more
indicative of actual mental health at [the] time of the
crime than mental exams conducted weeks or months
later’’ (internal quotation marks omitted)). Similarly,
the data extracted from the defendant’s cell phone,
which included her contemporaneous text messages
and Internet searches, did not exhibit a preoccupation
with or focus on the divine. The autopsy reports and
the testimony of the state’s medical examiner, which
established that the causes of death of D and A were
not drowning, as the defendant had reported, but acute
drug and/or alcohol intoxication, also were inconsistent
with Amble’s expert opinion that the defendant had
drowned her children while in the midst of a religious
delusion.
   The trial court also was entitled to find that the state
effectively had undermined Amble’s testimony on cross-
examination. See, e.g., State v. Cobb, 251 Conn. 285,
490, 743 A.2d 1 (1999) (‘‘the state can weaken the force
of the defendant’s presentation by cross-examination
and by pointing to inconsistencies in the evidence’’
(internal quotation marks omitted)), cert. denied, 531
U.S. 841, 121 S. Ct. 106, 148 L. Ed. 2d 64 (2000). On cross-
examination, Amble could not explain to the court’s
satisfaction why the defendant would text her mother
that she did not ‘‘want or deserve a service’’ if she was
‘‘utterly convinced that this was God’s plan.’’ Amble
also had significant difficulty explaining the statement
in the defendant’s suicide note about burning for eter-
nity, admitting that, if the defendant genuinely believed
that she ‘‘was carrying out God’s plan,’’ then she
‘‘wouldn’t, at least in her [own] mind,’’ burn for eternity.
Additionally, Amble admitted that there was no evi-
dence to corroborate the defendant’s self-reported
symptoms of psychosis prior to the murders and that
the trauma of killing her own children and remaining
in the home by herself for days with their decomposing
bodies could have induced the defendant’s subsequent
psychosis. See footnote 13 of this opinion.
   In a case involving conflicting evidence, ‘‘it is the
quintessential [fact finder] function to reject or accept
certain evidence, and to believe or disbelieve any expert
testimony.’’ (Internal quotation marks omitted.) State
v. Crespo, 246 Conn. 665, 679, 718 A.2d 925 (1998), cert.
denied, 525 U.S. 1125, 119 S. Ct. 911, 142 L. Ed. 2d 909
(1999). On the present factual record, ‘‘[t]he [fact finder]
was free to reject, in whole or in part, the expert defense
testimony, and to credit the state’s [expert testimony]
. . . .’’ State v. Medina, 228 Conn. 281, 310, 636 A.2d
351 (1994); see also State v. DeJesus, 236 Conn. 189,
201, 672 A.2d 488 (1996) (‘‘[i]t is well settled that the
trier of fact can disbelieve any or all of the evidence
proffered concerning the defense of insanity, including
expert testimony, and can construe such evidence in a
manner different from the parties’ assertions’’); State
v. Gray, 221 Conn. 713, 720, 607 A.2d 391 (‘‘[i]n finding
facts in cases of conflicting expert testimony, a [fact
finder] may choose to believe one expert over another’’),
cert. denied, 506 U.S. 872, 113 S. Ct. 207, 121 L. Ed.
2d 148 (1992). In light of the foregoing evidence, we
conclude that the court reasonably rejected the defen-
dant’s insanity defense.
   The defendant contends that no rational fact finder
could have credited Lewis’ expert testimony and
rejected Amble’s expert testimony because Lewis
reviewed the same materials as Amble but conducted
fewer collateral interviews and spent less time inter-
viewing the defendant.15 This claim is without merit. It
is axiomatic that ‘‘[t]he credibility of expert witnesses
and the weight to be given to their testimony . . . on
the issue of sanity is determined by the trier of fact.’’
(Internal quotation marks omitted.) State v. Medina,
supra, 228 Conn. 309. ‘‘We will not . . . substitute our
judgment for that of the fact finder with respect to the
weight to be given the testimony of the expert . . .
witnesses on the issue of the defendant’s sanity.’’ State
v. Patterson, 229 Conn. 328, 340, 641 A.2d 123 (1994).
As we previously explained, the trier of fact reasonably
credited Lewis’ expert testimony that, at the time the
defendant murdered D and A, she was not suffering
from a mental disease or defect, was able to appreciate
the wrongfulness of her conduct, and was able to con-
form her conduct to the requirements of law. Accord-
ingly, we affirm the judgment of conviction.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the victims or others
through whom the victims’ identities may be ascertained. See General Stat-
utes § 54-86e.
   ** September 13, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 53a-13 (a) provides that, ‘‘[i]n any prosecution for an
offense, it shall be an affirmative defense that the defendant, at the time
the defendant committed the proscribed act or acts, lacked substantial
capacity, as a result of mental disease or defect, either to appreciate the
wrongfulness of his conduct or to control his conduct within the require-
ments of the law.’’
   2
     M is the defendant’s ex-husband and the father of D and A.
   3
     J is M’s daughter from a prior relationship.
   4
     D.W. is the defendant’s son from a prior relationship. D.W. was seventeen
years old and living with his father at the time of the murders.
   5
     N is the defendant’s daughter from a prior relationship. The defendant’s
parental rights to N were terminated in 2008. N was thirteen years old and
in the custody of the Department of Children and Families at the time of
the murders.
   6
     D.J. is the defendant’s son from a prior relationship. The defendant’s
parental rights to D.J. were terminated in 2008. D.J. was ten years old and
had been adopted by his foster family at the time of the murders.
   7
     Many of defendant’s text messages during the relevant time period were
delayed or deleted, and, as a result, the ‘‘date and time on such messages
are likely when they were placed in [a temporary file pending future action]
and not when they were actually created.’’ (Internal quotation marks omit-
ted.)
   8
     Alternatively, the defendant raised the affirmative defense of extreme
emotional disturbance pursuant to General Statutes §§ 53a-54a (a) and 53a-
55 (a) (2). The trial court rejected this defense, finding that ‘‘the defendant
. . . failed to prove by a preponderance of the evidence that she caused
the death of her children while under the influence of an extreme emotional
disturbance, for which there was a reasonable explanation or excuse mea-
sured from the view point of a reasonable person in the defendant’s situation
under the circumstances as she believed them to be.’’ The defendant does
not challenge this finding on appeal.
   9
     These conflicts and stressors included (1) a physical altercation with M,
which led to the defendant’s arrest, (2) the arrest of the defendant’s oldest
son, D.W., (3) the diagnosis of the defendant’s youngest son, D, ‘‘as a ‘special
needs child,’ ’’ (4) the loss of a babysitter ‘‘loved’’ by D and A, (5) the
placement of the defendant’s oldest daughter, N, for adoption, (6) the ‘‘recent
loss of a relationship,’’ and (7) the defendant’s upcoming thirty-sixth birthday
and her feeling that ‘‘she had not had any significant or meaningful accom-
plishments.’’
   10
      At trial, Amble testified that, in his opinion, the defendant had developed
schizoaffective disorder ‘‘in the days or so before she took her children’s
[lives],’’ which had persisted up to and including the time of trial. In his
first written report, however, Amble expressed his opinion that, although he
did not disagree with a diagnosis of schizoaffective disorder, the defendant’s
symptoms at the time of the murders also were ‘‘consistent with a [m]ajor
[d]epression with [p]sychotic [f]eatures.’’ Amble based ‘‘[t]his assessment
. . . on the defendant’s symptoms at the time of the . . . offense including
a depressed mood, anhedonia, hopelessness, insomnia, and persistent sui-
cidal ideation.’’
   11
      Amble explained that, when the defendant woke up following her suicide
attempt and realized she had not died, she started ‘‘questioning what in the
heck is going on here. . . . I have followed God’s plan. This is what I was
supposed to do, and suddenly she is now not dead, and she can’t believe
it, that she’s not dead, and wonders at some point whether she even heard
this message right to begin with.’’
   12
      In her written report, Lewis defined a ‘‘[p]ersonality [d]isorder [as]
a pervasive and enduring pattern of behavior that differs markedly from
expectations of an individual’s culture and includes difficulties in ways of
perceiving self/others or events, range/intensity/lability/appropriateness of
emotional response; interpersonal functioning, and impulse control. These
difficulties occur across a broad range of personal and social situations.
There is significant impairment.’’
   13
      In her written report, Lewis stated: ‘‘People diagnosed with [m]ixed
[p]ersonality [d]isorder with [b]orderline [f]eatures can decompensate under
stress and have psychotic symptoms. It is my opinion that, following her
arrests, [the defendant] had a several day period [during which] she was
shocked and traumatized [by] what had occurred. She exhibited signs of
complex bereavement including hearing her child’s voice, paranoid ideation,
and numbness. She did not have these symptoms before the alleged offense.
It is my opinion that symptoms resulted from the trauma of killing her
children and the consequences of so doing.’’
   14
      The defendant appealed directly to this court pursuant to General Stat-
utes § 51-199 (b) (3).
   15
      The defendant also argues that the court arbitrarily rejected Amble’s
expert testimony, in pertinent part, because (1) it focused ‘‘myopically’’ on
a single sentence in the defendant’s suicide note, ‘‘if I burn for eternity at
least I’ll know why I deserve it,’’ divorced from ‘‘the context of the entire
letter,’’ (2) the defendant’s statement about burning for eternity reflected
her ‘‘acknowledgment that her actions are objectively wrought with societal
disapproval for a criminal act’’ but do not reflect her ‘‘appreciation for the
wrongfulness of her conduct,’’ (3) Amble’s expert opinion was supported
by the defendant’s psychiatric records at YPI and YCI, as well as Carvalho’s
testimony, (4) Amble ‘‘repeatedly and consistently’’ explained that an individ-
ual experiencing a psychotic delusion does not lose ‘‘ ‘cognitive function-
ing’ ’’ and can continue with ‘‘ ‘goal directed behavior toward rational
things’ ’’ independent of the psychotic delusion, (5) it improperly focused
on Amble’s failure to investigate unanswered questions, such as why the
defendant’s children would be afraid of baptism and in need of medication to
participate, even though Amble testified that the answers to those questions
would not change his expert opinion, and (6) it incorrectly concluded that
the timing of the defendant’s disclosure to Amble about hearing the voice
of God adversely impacted the credibility and reliability of his opinion. We
reject each of these arguments for the following, respective reasons: (1)
the court’s memorandum of decision reflects that the court considered the
entirety of the defendant’s suicide note, which was devoid of any mention
of baptism and included an ‘‘impassioned and remonstrating’’ ‘‘diatribe’’
against M, (2) the defendant’s statement about burning for eternity patently
refers to God’s eternal judgment for a wrongful and immoral act rather than
societal disapprobation of criminal conduct, (3) the defendant’s psychiatric
records at YPI and YCI, as well as Carvalho’s testimony, do not address the
defendant’s psychiatric condition at the time of her commission of the
murders, (4) the court was entitled to disbelieve Amble’s testimony that
the defendant’s contemporaneous text messages were independent of her
religious delusion and to believe Lewis’ expert testimony that they were
inconsistent with the existence of a religious delusion, (5) although the
answers to the court’s questions would not have affected Amble’s expert
opinion, they were critical to Lewis’ expert opinion and, therefore, entitled
to be weighed by the court in making its credibility determination, and (6)
despite the existence of evidence indicating that the defendant heard the
voice of God after her commission of the murders, there was no evidence,
until October, 2018, on the eve of trial, that she heard the voice of God
prior to her commission of the murders, which Amble himself admitted
was a ‘‘significant omission . . . .’’